 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Samuel Petrie Martinez,                             No. CV-18-02261-PHX-JAT
10                  Petitioner,                          ORDER
11   v.
12   Jefferson B Sessions, III, et al.,
13                  Respondents.
14
15          Pending before the Court is the Report and Recommendation (“R&R”) from the
16   Magistrate Judge recommending that the Petition in this case be denied. (Doc. 14). Neither
17   party has filed objections to the R&R.
18          The Court hereby accepts the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1985)
19   (finding that district courts are not required to conduct “any review at all . . . of any issue
20   that is not the subject of an objection” (emphasis added)); United States v. Reyna-Tapia,
21   328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“statute makes it clear that the district judge
22   must review the magistrate judge’s findings and recommendations de novo if objection is
23   made, but not otherwise” (emphasis in original)); see also Schmidt v. Johnstone, 263
24   F.Supp.2d 1219, 1226 (D. Ariz. 2003).
25          Based on the foregoing,
26          ///
27          ///
28          ///
 1          IT IS ORDERED that the Report and Recommendation (Doc. 14) is accepted; the
 2   Petition in this case is denied and dismissed with prejudice and the Clerk of the Court shall
 3   enter judgment accordingly.
 4          Dated this 9th day of January, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
